Citation Nr: 1413250	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-36 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence sufficient to reopen a previously denied claim of service connection for a left leg fracture has been received.

2. Whether new and material evidence sufficient to reopen a previously denied claim of service connection for a jaw fracture has been received.

3. Whether new and material evidence sufficient to reopen a previously denied claim of service connection for rib fractures has been received.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for a left hip condition, as secondary to a left leg fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1979 to March 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Detroit, Michigan, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for bilateral hearing loss, tinnitus, and a left hip condition, and declined to reopen previously denied claims of service connection for left leg, jaw, and rib fractures.

Although the Veteran initially requested a Travel Board Hearing, he later cancelled his request in March 2012 and as such his request is considered withdrawn.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted to address the merits of the Veteran's claims. See 38 C.F.R. § 3.159.

The Veteran claims that he incurred a left leg fracture, a jaw fracture, and rib fractures while in service. Specifically, he asserts that he was involved in a fight while stationed on Ft. Knox Army Base and consequently suffered these alleged injuries. Additionally, the Veteran asserts that he suffers from bilateral hearing loss and tinnitus as a result of noise exposure during service. Finally, he contends that a current left hip disability is secondary to his left leg fracture that he sustained during service. Therefore, he believes that service connection for all of the above-mentioned disabilities is warranted.

The Veteran's claims of service connection for a left leg fracture, a jaw fracture, and rib fractures were previously denied in a May 1995 rating decision, which has become final, because there was no evidence of record which documented complaints, treatment, or diagnoses of any of the alleged disabilities during service. The Veteran is attempting to reopen these claims.

In a statement dated in March 2009, the Veteran requested that post-service VA treatment records from the Saginaw VAMC from 1985 to present be obtained. Such records are potentially relevant to his claims of service connection for his left leg fracture, jaw fracture, rib fractures, left hip condition, bilateral hearing loss, and tinnitus disabilities. Review of the evidence of record reveals that VA treatment records from the Saginaw VAMC only date back to November 2008. Furthermore, records from the Ann Harbor VAMC only bear an August 2007 date; however, the January 2010 rating decision indicates that records from the Ann Harbor VAMC dated from May 1995 through August 2007 were considered. On remand, complete VA records from both VA facilities must be obtained for the periods of time specified by the Veteran and contained in the January 2010 rating decision in order to comply with the provisions set forth in 38 C.F.R. § 3.159(c). All efforts to obtain such must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records. If records are not available for any reason, a written certification explaining such must be obtained from the records custodian and associated with the Veteran's claims file.

Additionally, review of the record reveals that in a July 1994 statement, the Veteran also requested that inpatient treatment records from the Ft. Knox Army Hospital from January 1980 through March 1980 be obtained in connection with his claims for service connection for a left leg fracture, a jaw fracture, and rib fractures. There are no hospital inpatient treatment records covering this time period in the Veteran's claims file. Although the Board acknowledges that a report of contact was made with the Ft. Knox Army Base in June 1995, in which the RO was informed that the medical records were no longer in their custody, a subsequent attempt to obtain such records from The National Personnel Center (NPRC) was not made. On remand, such attempt must be made in order to comply with the provisions set forth in 38 C.F.R. § 3.159(c).

Next, after a review of the Veteran's service treatment records, the Board has recognized that the Veteran was placed in a confinement facility at the Ft. Knox Army Base. As the remaining evidence of record does not offer an explanation of such confinement, the Board finds that the Veteran's complete personnel records must be obtained to determine whether the Veteran was confined due to his alleged fight, and if so, whether it was due to his own misconduct. Such information is pertinent in making the subsequent determination of whether the alleged in-service injuries may be service-connected.

Specifically pertaining to the Veteran's bilateral hearing loss and tinnitus claims, a December 2009 addendum VA medical etiology opinion provided a positive nexus between the Veteran's current hearing loss and tinnitus disabilities and his noise exposure during military service. However, it appears that the examiner relied heavily upon an understanding that the Veteran was exposed to loud noises throughout the duration of his military service. Specifically, the examiner stated that the Veteran "served in the US Army from 1979 to 1980 as an armor crewman". As the Veteran was only in the military for a short period of time (which included an unknown period of confinement), and was enrolled in specialized training for the military occupation of an armor crewman for an even shorter period of time, the Board finds that review of the Veteran's service personnel records must be conducted by the examiner to confirm the specific time period that he would have actually been exposed to loud noises. Subsequently, a supplemental opinion must be provided which documents such review and re-determines whether a positive nexus still exists between the Veteran's hearing loss and tinnitus disabilities and his military noise exposure, in light of the new evidence.

Finally, the Veteran alleges service connection for a left hip disability secondary to his left leg fracture disability. Resolution of the left hip disability claim is therefore inextricably intertwined with the claim regarding the left leg fracture. Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). Action on this claim must therefore be deferred at this time.


Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file complete VA treatment records from the Saginaw VAMC, from the period of January 1985 to present, and from the Ann Harbor VAMC, from the period of May 1995 to August 2007.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records. If records are not available for any reason, a written certification explaining such must be obtained from the records custodian and associated with the claims file.

2. Obtain from the NPRC, or other appropriate source, copies of inpatient clinical treatment records pertaining to hospitalization of the Veteran at the Fort Knox, KY, Army Base Hospital, from the period of January 1980 through March 1980.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records. If records are not available for any reason, a written certification explaining such must be obtained from the records custodian and associated with the claims file.

3. Obtain the Veteran's complete service personnel records from the NPRC, to include documentation related to any disciplinary actions, such as his period of confinement, and his discharge from service.

4. After completion of the above, obtain a supplemental opinion from the audiologist who conducted the May 2009 examination for the Veteran's bilateral hearing loss and tinnitus claims. If the examiner is not available, obtain an opinion from another equally qualified medical professional. If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary. A copy of this remand and the claims file must be reviewed in conjunction with this request and the report thereof should reflect that such review occurred. 

The examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss and tinnitus were incurred in or is otherwise related to military service, to include presumed exposure to acoustic trauma. The examiner's attention is directed to the Veteran's service personnel records which will clarify the specific period of time that the Veteran would have been actually exposed to acoustic trauma while in basic training and during his brief period of training to become an armor crewman, to include his duration of documented confinement.

A clear explanation for any opinion expressed is required. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5. After the above development has been completed, readjudicate the issues on appeal considering all evidence of record. If the previously denied claims are reopened based on new and material evidence obtained through this remand, include a specific discussion of whether any injuries sustained by the Veteran were due to his own willful misconduct. If any benefits sought are not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as appropriate.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


